Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.



DETAILED ACTION
Response to Preliminary Amendment
Claims 2-69 have been canceled.

Claim 1 is pending.


Claim Rejections - 35 USC § 102

I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

II.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DOUGHERTY et al [JP 2004/030571].

	Per claim 1, DOUGHERTY et al teach a method comprising: 
2administering realtime communications between network nodes respectively 3associated with a user and other communicants in a network 4communications environment [paras 0028-29, 0035, 0040, 0043—generating real-time communication data between user device and network services]; 5

receiving real world data comprising one or more attributes defining a physical 6state of the user [paras 0005-6, 0023, 0040, 0071-72—receiving physical real world geographic location, position and user’s location state]; 7

applying one or more conditions to the one or more attributes [paras 0034-35, 0043—time, travel, weather and emergency conditions applied to user’s location attributes]; and 8

based on results of the applying, changing a particular communicant's presence 9state in the network communications environment [paras 0036-37, 0052, 0054-55, 0061—changing and updating user’s virtual advertisement messages and navigation services based on conditioned data].

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2010/0005531 – Multi-dimensional processing in a virtual processing space
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448